         Case 1:18-cv-08122-LLS Document 169 Filed 03/25/20 Page 1 of 4




  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF NEW YORK
  -------------------------------------------------------------------X
  JOSEPH GONZALEZ,
                                                                              PLAINTIFF’S RULE
                                        Plaintiff,
                                                                              26 (a)(2)(B) EXPERT
                                                                              DISCLOSURE
                     -against-
                                                                              Docket No.: 1:18-cv-08122
  71 FIFTH GROUND LESSOR LLC, MC 71 FIFTH
  AVENUE REALTY LLC, SAMCO PROPERTIES, LLC.,
                                                                              Our File No.: 4342
  CENTENNIAL ELEVATOR INDUSTRIES INC.,
  LSL CONSTRUCTION SERVICES INC., CRAVEN
  CORPORATION and CRAVEN MANAGEMENT
  CORPORATION,
                                         Defendants.
  --------------------------------------------------------------------X
  LSL CONSTRUCTION SERVICES, INC.,

                                       Third-Party Plaintiff,
                   -against-

  OTEK BUILDERS, LLC and WEWORK
  COMPANIES, INC.,

                                        Third-Party Defendants.
  ------------------------------------------------------------------------X


       PLEASE TAKE NOTICE, that pursuant to Rule 26(a)(2)(B) of the Federal Rules of Civil

Procedure, Plaintiff. JOSEPH GONZALEZ, by his attorneys, BLOCK O’TOOLE & MURPHY,

LLP, sets forth the following expert disclosure:

       1. IDENTITY OF EXPERT WITNESS:

       Plaintiff, JOSEPH GONZALEZ, expects to call Daniel Wolstein, PhD, with offices located

at One University Plaza, Suite 302, Hackensack, New Jersey 07601, as a Certified Vocational

Rehabilitation Counselor, as an expert witness at the time of trial.
         Case 1:18-cv-08122-LLS Document 169 Filed 03/25/20 Page 2 of 4




       2. SUBJECT MATTER OF DR WOLSTEIN’S TESTIMONY:

       It is expected Dr. Wolstein will testify in conformity with his evaluation of Plaintiff,

JOSEPH GONZALEZ, regarding Plaintiff’s employability and diminution in earning capacity

over the course of his lifetime, as a direct result of the accident and resulting injuries herein. It is

anticipated that Dr. Wolstein will testify in accordance with his Vocational Evaluation and Earning

Capacity Analysis report and corresponding tables dated March 18, 2020, annexed hereto as

Exhibit “1”.

       It is further anticipated that Dr. Wolstein will give testimony according to his review of

plaintiff’s tax returns for the period of 2015-2018, medical records and any legal exhibits reviewed

which are outlined on page 6 and 10 of his report dated March 18, 2020 (authorizations for tax

returns were provided by letter to all parties dated August 9, 2019. Authorizations for medical

records were previously provided in Plaintiff’s Initial Disclosures Pursuant to Rule 26 (a)(1) dated

February 20, 2019 and various letters provided to all parties.

       3. SUBSTANCE OF THE FACTS AND OPINIONS OF DR. WOLSTEIN:

       It is further anticipated that Dr. Wolstein will testify that as a result of his injuries sustained

in this accident, Plaintiff, JOSEPH GONZALEZ, has experienced a loss of earnings to the present.

It is further expected that he will testify that Plaintiff, JOSEPH GONZALEZ, is unable to return

to his former employment based on his physical limitations and as a result will continue to

experience a complete loss of earnings that comprise the rate of earnings and former wage rates

plus benefits, from the date of his leave through his estimated work life.

       Dr. Wolstein will be relying on his training, experience and background, an interview and

vocational assessment/testing performed on November 7, 2019, as well as evidence of and industry

data, statistics and materials relating to Plaintiff’s area of employment. It is anticipated that Dr.
         Case 1:18-cv-08122-LLS Document 169 Filed 03/25/20 Page 3 of 4




Wolstein will testify that Plaintiff’s lifelong earning potential has been eliminated and/or

diminished by the within accident resulting in eliminated and/or decreased employment

opportunities and a lifelong diminution in earning potential. It is further anticipated that Dr.

Wolstein will offer testimony about any adverse medical testimony or expert report(s) and any

items that are in evidence at the time of trial.

        4. DR. WOLSTEIN’S QUALIFICATIONS:

        Annexed hereto as Exhibit “2” is the curriculum vitae of Dr. Wolstein.

        Annexed hereto as Exhibit “3” is a list of the cases Dr. Wolstein has previously testified

on as an expert at trial, or by deposition.

        5. COMPENSATION FOR EXPERT REPORT AND TESTIMONY:

        Dr. Wolstein’s fee schedule for services is annexed hereto as Exhibit “4”.

        PLAINTIFF RESERVES THE RIGHT TO SUPPLEMENT THIS EXPERT WITNESS

EXCHANGE UP UNTIL THE TIME OF TRIAL AS SAID EXPERT WILL TESTIFY AS TO

HIS EXPERTISE ON THE SUBJECT MATTER OF THIS CASE AND RESERVES THE

RIGHT TO SUPPLEMENT HIS OPINION BASED ON THE PROOF, MEDICAL OR

OTHERWISE, THAT MAY BE ADDUCED AT THE TIME OF TRIAL.

Dated: New York, New York
       March 25, 2020
                                                     Yours etc.,
                                                     _____________________________
                                                     FREDERICK C. ARANKI, ESQ.
                                                     BLOCK O’TOOLE & MURPHY, LLP
                                                     Attorneys for Plaintiff
                                                     JOSEPH GONZALEZ
                                                     One Penn Plaza, Suite 5315
                                                     New York, NY 10119
                                                     (212) 736-5300
                                                     Our File No.: 4342
        Case 1:18-cv-08122-LLS Document 169 Filed 03/25/20 Page 4 of 4




TO:
BARRY MCTIERNAN & MOORE
Attorney for Defendant
71 FIFTH GROUND LESSOR
101 Greenwich Street #14
New York, NY 10006
(212) 313-3600

BARLETT LLP
Attorney for Defendant
MC 71 FIFTH AVENUE REALTY LLC
711 Westchester Avenue
Suite 405
White Plains, NY 10604
(516) 877-2900

BABCHIK & YOUNG, LLP
Attorney for Defendant
CENTENNIAL ELEVATOR INDUSTRIES, INC.
245 Main Street, Suite 330
White Plains, NY 10601
(914) 470-0001

KAUFMAN DOLOWICH & VOLUCK, LLP
Attorney for Defendants
LSL CONSTRUCTION SERVICES, INC.
40 Exchange Place, 20th Floor
New York, NY 10005
(516) 681-1100

LAW OFFICE OF JAMES J. TOOMEY
Attorney for Defendants
CRAVEN MANAGEMENT CORPORATION
CRAVEN CORPORATION
P.O. Box 2903
Hartford, CT 06104
(917) 778-6600

CULLEN AND DYKMAN, LLP
Attorney for Third-Party Defendant
OTEK BUILDERS, LLC
44 Wall Street
New York, New York 10005
(212) 510-2221
